Citation Nr: 0736310	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  00-04 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date prior to March 29, 1994 for 
a 100 percent schedular rating for service-connected 
psychiatric disability.


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 5, 1982, to 
September 16, 1982.  This appeal initially came before the 
Board of Veterans' Appeals (Board) on appeal from a September 
1999 decision of the Department of Veterans Affairs (VA), 
Nashville, Tennessee, Regional office (RO), which denied an 
effective date earlier than March 29, 1994 for service-
connected psychiatric disability.  

The Board, in a March 2001 decision, denied the veteran's 
claim for an earlier effective date.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In October 2001, the Court 
issued an Order which vacated the March 2001 Board decision 
and remanded the case to the Board for proceedings consistent 
with the Joint Motion for Remand.

In May 2002, the veteran's representative submitted 
additional written arguments to the Board.  In June 2002, the 
Board remanded the case for issuance of a statement of the 
case (SOC) addressing the veteran's contentions.  In October 
2002, the RO issued the SOC.

In a January 2003 decision, the Board again denied the 
veteran's claim for an earlier effective date, and the 
veteran appealed the Board's decision to the Court.  In 
December 2003, the Court issued an Order, which vacated the 
January 2003 Board decision, and remanded the case to the 
Board for proceedings consistent with the Joint Motion for 
Remand.

In June 2004, the Board remanded the case for issuance of a 
VCAA letter.  Subsequently, a December 2004 rating decision 
continued the prior denials.

In June 2005, the Board again denied the veteran's earlier 
effective date claim, and the veteran appealed the Board's 
decision to the Court.  In June 2006, the Court issued an 
order, which vacated the June 2005 Board decision and 
remanded the case to the Board for proceedings consistent 
with a May 2006 Joint Motion for Remand.  

In September 2006, the Board remanded the case for procedural 
development.  The case has since returned to the Board for 
appellate review. 


FINDINGS OF FACT

1.  In a February 1995 rating decision, the RO awarded a 
total schedular rating for schizophrenia, effective March 29, 
1994.  That determination was not appealed within one year of 
the veteran's notification of that decision.

2.  The veteran's claim for an earlier effective date for the 
total schedular rating was received in June 1999.


CONCLUSION OF LAW

An effective date prior to March 29, 1994 for a 100 percent 
disability evaluation for service-connected psychiatric 
disability is not warranted.  38 U.S.C.A. § 5110(b)(2) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.400(o) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letters 
sent to the veteran in June 2004 and April 2007 that fully 
addressed all four notice elements.  These letters informed 
the veteran of what evidence was required to substantiate his 
claim and of the veteran's and VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  
The veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond.  The veteran has also been 
advised as to how effective dates are assigned.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006),

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  In September 2006, the Board remanded 
the case in order to obtain any records from the Social 
Security Administration (SSA).  In a November 2006 letter, 
the SSA noted that the veteran's disability medical folder 
was not able to be obtained, that his "T16 (SSI)" medical 
folder was destroyed on May 17, 2006, and that there had 
never been a "T2" SSA medical folder.  As such, the Board 
finds that further attempts to secure the veteran's SSA 
records would be futile.  The record does contain VA and 
private medical evidence, as well as the veteran's 
contentions.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

By way of history, the RO granted service connection for 
paranoid schizophrenia in a December 1983 rating decision, 
and assigned a 30 percent evaluation, effective September 17, 
1982.  In a February 1995 rating decision, the RO increased 
the evaluation for the veteran's psychiatric disability to 
100 percent, effective March 29, 1994.  

The veteran contends that he is entitled to an effective date 
prior to March 29, 1994, for the award of a 100 percent 
schedular evaluation for his service-connected psychiatric 
disability.  Through his representative, the veteran asserts 
that he clearly expressed disagreement as to the December 
1983 rating decision in statements dated in February 1984 and 
September 1984.  The veteran construes these statements as 
proper notices of disagreement, and consequently asserts that 
his claim remained pending when he was granted a total 
disability rating in February 1995 since the RO did not issue 
a statement of the case to him.  Alternatively, the veteran 
has argued that his claim for increase filed in July 1993 
should represent the date of claim for the purposes of 
assigning an effective date, since his statement received in 
April 1994 could be construed as a notice of disagreement 
with the denial of the July 1993 claim, rather than as a 
claim for increase.

On review, the Board concludes that the veteran's February 
1984, October 1984, and April 1994 statements do not express 
disagreement with a prior determination, and therefore do not 
constitute notices of disagreement.  The Board notes that the 
Federal Circuit upheld 38 C.F.R. § 20.201 (2007), the VA 
regulation that defines what constitutes a proper notice of 
disagreement.  See Gallegos v. Principi, 283 F.3d 1309 (Fed. 
Cir. 2002).  A similar regulation was in place at the time 
the veteran's February 1984 written statement was received.  
See 38 C.F.R. § 19.118 (1983).  Both regulations require that 
a notice of disagreement express disagreement with a 
determination by the RO and a desire to contest the result.

Specifically, in his February 1984 statement, the veteran 
indicated "I wish to file for an increase in my service 
connected disability.  I was hospitalized on 1/19/84 for this 
condition and am still hospitalized at the VAMC Murfreesboro, 
TN."  The Board finds that this statement clearly indicates 
that the veteran believed his disability had increased, and 
cites the January 1984 hospitalization as supporting 
evidence.  Significantly, there is no indication that the 
veteran disagreed with the December 1983 rating decision, 
which obviously predated the hospitalization cited by the 
veteran.  Thus, the Board concludes that there is no basis 
for a determination that the February 1984 statement was a 
notice of disagreement.

According to his statement received by VA in September 1984, 
the veteran stated that "I want to file a claim for SCIR for 
my nerves.  I am a patient in VAMC Murfreesboro TN.  I want 
the DAV to represent me."  Again, this statement reflects a 
desire for an increased evaluation, intimating that the 
veteran's disability had worsened based on his present 
hospitalization.  The Board finds that this statement 
constitutes a present claim for an increased evaluation, as 
there is no indication of disagreement with the April 1984 
rating decision, either explicit or implicit, in the 
veteran's language.  Thus, the Board concludes that there is 
no basis for a determination that the statement received in 
September 1984 was a notice of disagreement.

The record also contains a statement from the veteran 
received in April 1994.  According to such statement, the 
veteran stated that "I would like to be considered for an 
increase in my service-connected disabilities.  Medical 
evidence may be obtained at the VA hospital Murfreesboro 
TN."  Similarly, the April 1994 statement merely expresses a 
desire to have his disability evaluation reviewed based on 
current medical evidence, and therefore constitutes a claim 
for increase.  There is no indication of disagreement with 
the September 1993 rating decision, either explicit or 
implicit, in the veteran's language.  Thus, there is no basis 
for a determination that the statement received in April 1994 
was a notice of disagreement.  Moreover, none of the 
statements discussed cited to the earlier rating decisions or 
indicated a desire to appeal, or otherwise contest the 
results.

In support of the veteran's claim, his representative cites 
to Myers v. Principi, 16 Vet. App. 228 (2002) (see April 2007 
brief).  It is argued that the veteran's statements received 
in February 1984 and September 1984 are very similar to the 
statements at issue in Myers, and therefore such statements 
can be reasonably construed as notices of disagreement.   
However, the Board finds Myers inapplicable.  The veteran in 
Myers implicitly expressed dissatisfaction with the RO 
decision at issue when he stated this claim "was turned 
back" and that he "should be able to get something to 
justify [his disability]."  However, in the instant case, 
although the veteran indicated that he wanted to "file" for 
a higher rating, and informed the RO that his psychiatric 
disability had gotten worse, he never expressed disagreement 
with the prior rating decision, implicitly or explicitly.  
Again, the veteran, in his February and September 1984 
statements, never cited to an earlier rating decision, never 
indicated a desire to appeal, or otherwise expressed 
dissatisfaction with an earlier decision.         

The record shows that the veteran was notified in January 
1984 of the December 1983 rating decision which granted 
service connection for psychiatric disability (which remains 
his only service-connected disability) and assigned a 30 
percent disability evaluation, effective September 17, 1982, 
the day after discharge from active service.  No appeal was 
taken as to either the disability rating assigned or the 
effective date.

Thereafter, various rating decisions granted temporary total 
disability ratings under 38 C.F.R. § 4.29 based on periods of 
VA hospitalizations and/or sustained the 30 percent schedular 
rating.  The veteran was notified of the last such rating 
decision in September 1993 and no appeal was taken.

After receipt of a claim for increase on April 28, 1994, and 
receipt of records of VA hospitalization commencing on March 
29th, with discharge in April 1994, the veteran was notified 
in September 1994 of an August 1994 rating action which 
granted a 70 percent disability evaluation effective May 1, 
1994 (the first day of the month following VA hospital 
discharge).  No appeal was taken from that rating decision.

After receipt later of a claim for increase in 1994, and 
receipt of the discharge summary of VA hospitalization of 
September to November 1994, the RO, in a February 1995 rating 
decision, granted a 100 percent schedular evaluation, 
effective March 29, 1994 (date of VA hospital admission).  
Although notified of that decision by RO letter of February 
1995, the veteran did not appeal the assigned effective date.

In June 1999, the veteran filed a claim for an earlier 
effective date for his 100 percent schedular rating for his 
service-connected psychiatric disability, stating that he 
wanted the 100 percent evaluation assigned retroactive to the 
day after discharge from active service.

In his VA-Form 9 received in February 2000, Appeal to the 
Board, the veteran claimed that the effective date for his 
100 percent schedular rating should be the date he was 
awarded Social Security disability benefits or the date of 
Dr. G.'s July 26, 1985 letter stating that he believed that 
the veteran could not "sustain an eight hour work day on a 
regular basis or produce quantity on a job."  That letter and 
additional private clinical records had been associated with 
a claim for Social Security disability benefits and these 
were received by VA in November 1999, together with 
information indicating that the veteran was awarded such 
benefits in 1985.

It is contended that the veteran's 100 percent schedular 
rating should be made effective the day after service 
discharge, i.e., September 17, 1982, or, alternatively, it 
should be made effective in 1985 when he was awarded SSA 
disability benefits based on psychiatric disability.

As noted above, no appeal was ever initiated from any prior 
rating decisions, including the initial grant of service 
connection and assignment of the initial rating.  Thus, those 
rating decisions are final in the absence of clear and 
unmistakable error (CUE) under 38 C.F.R. § 3.105(a) (2007).  
See also 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302(a) (2007).  There is no allegation that any 
of the prior rating decisions contained CUE and, accordingly, 
they are final and are a bar to an earlier effective date.

The Board also notes that the current effective date of March 
29, 1994 actually predates the increased rating claim 
received on April 28, 1994.  There is no earlier formal claim 
or correspondence or document which could be construed as a 
claim which was not acted upon by the RO.  See 38 C.F.R. § 
3.157 (2007)

38 U.S.C.A. § 5110(b)(2) (West 2002) provides that the 
effective date of an increased rating "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date.  The enabling regulation, 38 C.F.R. 
§ 3.400(o)(2) provides that the effective date is the 
"[e]arliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received within 1 year from such date otherwise, date of 
receipt of claim."  Harper v. Brown, 10 Vet. App. 125, 126 
(1997).

In essence, the effective date of an increased rating is the 
date of ascertainable increase or date of receipt of claim, 
which ever is later, under 38 U.S.C.A. § 5110(a) and 38 
C.F.R. § 3.400(o)(1); unless the ascertainable increase 
precedes receipt of the claim, in which case the effective 
date is the date of ascertainable increase if the claim is 
received within one year thereof under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2). Harper v. Brown, 10 
Vet. App. 125, 126 (1997).

As noted in Harper, 38 U.S.C.A. § 5110(b)(2) (West 1991) and 
38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase precedes the claim and are not applicable when a 
claim is filed and the increase in disability is subsequently 
ascertainable (as in Harper when the claim was filed first 
and increase was ascertained during subsequent VA 
hospitalization).

The veteran's service-connected psychiatric disability was 
evaluated under Diagnostic Code 9203 for paranoid 
schizophrenia.  Under that Diagnostic Code, the initial 30 
percent evaluation assigned encompassed definite impairment 
of social and industrial inadaptability; a 50 percent 
evaluation encompassed considerable impairment of social and 
industrial inadaptability; a 70 percent evaluation 
encompassed those criteria for a 100 percent evaluation but 
with lesser symptomatology, such as to produce severe 
impairment of social and industrial inadaptability.  For a 
100 percent evaluation, there must have been evidence of 
active psychotic manifestations of such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9203 (1993).

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas the 
other terms were "quantitative" in character, and it invited 
the Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  38 U.S.C.A. § 
7104(d)(1) (West 2002).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that "has more than moderate but less than rather large." 
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the term "definite."  38 U.S.C.A. § 
7104(c) (West 2002 & Supp. 2007).

In this case, an effective date for an evaluation in excess 
of 30 percent for the veteran's service-connected psychiatric 
disability may not be assigned effective the day after 
service discharge because the multiple prior unappealed, and 
thus final, evaluations denying an increased rating are a bar 
to the assignment of a prior rating.

With regard to the veteran's receipt of SSA benefits and a 
July 1985 letter of a private physician which had been 
submitted in conjunction with the claim for SSA benefits, 
none of those records was on file prior to November 1999.

Similarly, there was no evidence dated in the year prior to 
March 1994 of active psychotic manifestations sufficient to 
produce more than definite or moderately large social and 
industrial inadaptability.  The veteran did not file a timely 
appeal of the February 1995 rating decision that assigned the 
effective date for the total schedular rating and that rating 
decision is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.1103 (1994).  Accordingly, an effective date 
prior to March 29, 1994 for a 100 percent schedular rating 
for the veteran's service-connected psychiatric disability is 
not warranted.

In sum, as there is no evidence to show that the veteran 
expressed an intent on a formal or informal basis to file a 
claim for an increased rating for his psychiatric disability 
earlier than March 29, 1994, there is no legal basis to 
assign an effective date for an award greater than 30 percent 
earlier than the date of claim, March 29, 1994.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  The Board is bound by 
the applicable law and regulations of the Department.  38 
U.S.C.A. § 7104(c) (West 2002).  Where the law and not the 
evidence is dispositive of the issue before the Board, as in 
this case, the claim is denied because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the appeal must be denied.  


ORDER


Entitlement to an effective date prior to March 29, 1994 for 
a 100 percent schedular rating for service-connected 
psychiatric disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


